Barnard, P. J.:
The only point to be considered upon this appeal, which has not already been disposed of by this court upon the previous appeal in the same case, is, whether the damages given at the circuit are too high. It seems that after the marshal took the property from plain*661tiff’s possession, the bankrupt court ordered its sale. It is claimed under section 25 of the bankrupt act, that the proceeds of the sale should be considered the measure of the value of the property, in any suit or controversy between the parties in any court. By the terms of this section, a recovery of the property is permitted at any time before the court orders the sale. The court did right, therefore, in giving the actual value of the property. Judgment affirmed, with costs.
Present — Barnard, P. J., Tapper and Talcott, JJ.
Judgment affirmed, with costs.